738 N.W.2d 228 (2007)
David ERICKSON, Plaintiff-Appellant,
v.
Connie Marie EVANS, Defendant-Appellee, and
Continental Tire North America, Inc., and Ladonna Evans, Defendants.
Docket No. 133556. COA No. 272328.
Supreme Court of Michigan.
September 21, 2007.
On order of the Court, the application for leave to appeal the February 20, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.